                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    BRIAN BORENSTEIN,                                       Case No. 2:17-CV-1341 JCM (CWH)
                 8                                            Plaintiff(s),                     ORDER
                 9            v.
               10     EMERALD SUITES,
               11                                           Defendant(s).
               12
               13            Presently before the court is the matter of Borenstein v. Emerald Suites, case number 2:17-
               14     cv-01341-JCM-CWH.
               15            On August 31, 2017, the court entered an order adopting Magistrate Judge Hoffman’s
               16     report and recommendation that plaintiff Brian Borenstein’s complaint be dismissed without
               17     prejudice. (ECF No. 6). In the same order, the court granted plaintiff thirty (30) days from the
               18     date of the order to file an amended complaint, specifying that failure to file an amended complaint
               19     within the time specified “will result in dismissal of the action.” Id.
               20            Plaintiff has failed to file either an amended complaint or a motion for an extension of time
               21     to file the same.
               22            Accordingly,
               23            IT IS HEREBY ORDERED that plaintiff’s action is dismissed.
               24            The clerk of court is instructed to enter judgment accordingly and close the case.
               25            DATED October 17, 2018.
               26
                                                                     __________________________________________
               27                                                    UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
